

116 HR 5754 IH: Rural ER Access Act
U.S. House of Representatives
2020-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5754IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2020Mr. Green of Tennessee introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Health and Human Services to revise regulations to remove the
			 requirement under the Medicare program that an off-campus facility or
			 organization shall be located within a 35-mile radius of a hospital or
			 critical access hospital, and for other purposes.
	
 1.Short titleThis Act may cited as the Rural ER Access Act. 2.Removing location requirements under the Medicare program applicable to off-campus facilities or organizationsNot later than 60 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall revise section 413.65(e)(3)(i) of title 42, Code of Federal Regulations (or any successor regulation), to remove the requirement under the Medicare program that an off-campus facility or organization shall be located within a 35-mile radius of the campus of a hospital or critical access hospital that is the potential main provider to meet the location requirements to be eligible for provider-based status.
		